 Case 1:19-cv-00992-BMC Document 11 Filed 03/05/19 Page 1 of 19 PageID #: 37




                      UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF NEW YORK (BROOKLYN)
______________________________________________________________________________

MORRIS MANOPLA,                               CASE NO. 1:19-cv-00992-BMC
         Plaintiff,

       vs.                                    TRANS UNION, LLC’S ANSWER TO
                                              PLAINTIFF’S COMPLAINT AND
EXPERIAN; EQUIFAX;                            AFFIRMATIVE DEFENSES
TRANSUNION and MR. COOPER
aka NATIONSTAR MTG LLC;
           Defendants.


       Trans Union, LLC (“Trans Union”), by counsel, responds to Plaintiff’s Complaint (the

“Complaint”) as follows. For the Court’s convenience, Plaintiff’s allegations are set forth verbatim

with Trans Union’s responses immediately following.

                      INTRODUCTION/PRELIMINARY STATEMENT

       1.      Plaintiff brings this action for damages and declaratory and injunctive relief arising

from the Defendants’ violation(s) of: (i) § 1681 et seq, as amended, of Title 15 of the United States

Code, commonly referred to the Fair Credit Reporting Act (“FCRA”);, [sic]

       ANSWER:         Trans Union denies that it violated the FCRA (or any other law). Trans

Union denies that Plaintiff is entitled to any damages, costs, fees or other relief from or against

Trans Union. Trans Union states that the remaining allegations of this paragraph are legal

conclusions and, so stating, denies them.

                                             PARTIES

       2.      Plaintiff MORRIS MANOPLA is a resident of the State of NEW YORK, residing

at 2026 EAST 1st STREET, BROOKLYN, NY 11223.

       ANSWER:         Trans Union states that it lacks knowledge or information sufficient to form

a belief about the truth of these allegations, which has the effect of a denial under Rule 8(b)(5).



                                             Page 1 of 19
 Case 1:19-cv-00992-BMC Document 11 Filed 03/05/19 Page 2 of 19 PageID #: 38




       3.      Defendant MR COOPER aka NATIONSTAR MTG LLC is a TEXAS corporation

and has a place of business at 8950 CYPRESS WATERS BOULEVARD, COPPELL, TX 75019.

       ANSWER:         Trans Union states that the allegations of this paragraph are legal

conclusions and, so stating, denies them.

       4.      Defendant EXPERIAN is a TEXAS corporation and has a place of business at 701

EXPERIAN PARKWAY ALLEN, TX 75013.

       ANSWER:         Trans Union states that the allegations of this paragraph are legal

conclusions and, so stating, denies them.

       5.      Defendant TRANSUNION is an ILLINOIS corporation and has a place of business

at 555 WEST ADAMS STREET CHICAGO, IL 60661.

       ANSWER:         Trans Union admits that it is a Delaware limited liability company with its

principal place of business in Chicago, Illinois. Trans Union states that the remaining allegations

of this paragraph are legal conclusions and, so stating, denies them.

       6.      Defendant EQUIFAX is a GEORGIA corporation and has a place of business at

1550 PEACHTREE STREET NW, ATLANTA, GA 30309.

       ANSWER:         Trans Union states that the allegations of this paragraph are legal

conclusions and, so stating, denies them.

       7.      Defendants EXPERIAN,TRANSUNION, and EQUIFAX are regularly engaged in

the business, of assembling, evaluating, and disbursing information concerning consumers for the

purpose of furnishing consumer reports, as defined in 15 USC § 1681(d) to third parties.

       ANSWER:         Trans Union admits that it is a “consumer reporting agency” as that term is

defined by the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq. Trans Union states that the

remaining allegations of this paragraph are legal conclusions and, so stating, denies them.




                                             Page 2 of 19
 Case 1:19-cv-00992-BMC Document 11 Filed 03/05/19 Page 3 of 19 PageID #: 39




        8.       The Defendants EXPERIAN, TRANSUNION, and EQUIFAX are hereafter

referred to as “Defendants EXPERIAN, TRANSUNION, and EQUIFAX, The Defendants are a

“person” and “creditor [sic] reporting agency’ as defined under in the FCRA, 15 USC § 1681a(b)

and (f). The Plaintiff is a “consumer” as defined under the FCRA, 15 USC § 1681a(c).

        ANSWER:         Trans Union admits that it is a “consumer reporting agency” as that term is

defined by the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq. Trans Union states that the

allegations of this paragraph are legal conclusions and, so stating, denies them.

                                    FACTUAL ALLEGATIONS

        9.       Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

numbered “1” through “8” herein with the same force and effect as if the same were set forth at

length herein.

        ANSWER:         Trans Union reasserts its answers and responses set forth herein.

        10.      Upon information and belief, Defendant MR. COOPER aka NATIONSTAR MTG

LLC, on behalf of itself or a third-party, began efforts to collect an alleged consumer debt from

the Plaintiff.

        ANSWER:         Trans Union states that it lacks knowledge or information sufficient to form

a belief about the truth of these allegations, which has the effect of a denial under Rule 8(b)(5).

        11.      Upon information and belief, and better known to the Defendant, the Defendant

Mr. Cooper began its collection efforts and campaign of communications with the Plaintiff by

reporting an account attributed to Plaintiff to national credit bureau(s) [sic]

        ANSWER:         Trans Union states that it lacks knowledge or information at this time

sufficient to form a belief about the truth of these allegations as they apply to Trans Union, which

has the effect of a denial under Rule 8(b)(5). Trans Union states that it lacks knowledge or




                                               Page 3 of 19
 Case 1:19-cv-00992-BMC Document 11 Filed 03/05/19 Page 4 of 19 PageID #: 40




information sufficient to form a belief about the truth of the remaining allegations, which has the

effect of a denial under Rule 8(b)(5).

       12.     The Plaintiff acquired a copy of his credit report and noticed an account with the

Defendant Mr. Cooper aka Nationstar Mtg. LLC with a negative tradeline.

       ANSWER:         Trans Union states that it lacks knowledge or information at this time

sufficient to form a belief about the truth of these allegations as they apply to Trans Union, which

has the effect of a denial under Rule 8(b)(5). Trans Union states that it lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations, which has the

effect of a denial under Rule 8(b)(5).

       13.     Based on the negative information in his credit report, the Plaintiff wrote and sent

dispute letters dated March 28,2018 to Defendants Experian, Equifax and Transunion.

       ANSWER:         Trans Union states that it lacks knowledge or information at this time

sufficient to form a belief about the truth of these allegations as they apply to Trans Union, which

has the effect of a denial under Rule 8(b)(5). Trans Union states that it lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations, which has the

effect of a denial under Rule 8(b)(5).

       14.     The Plaintiff did not receive a reply to these letters, and he wrote and sent another

set of dispute letters dated May 17, 2018.

       ANSWER:         Trans Union states that it lacks knowledge or information at this time

sufficient to form a belief about the truth of these allegations as they apply to Trans Union, which

has the effect of a denial under Rule 8(b)(5). Trans Union states that it lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations, which has the

effect of a denial under Rule 8(b)(5).




                                             Page 4 of 19
 Case 1:19-cv-00992-BMC Document 11 Filed 03/05/19 Page 5 of 19 PageID #: 41




       15.       Even after the second set of dispute letters, he [sic] Defendants did not fix the errors

reporting on the Plaintiff’s credit reports. Because of these discrepancies the Plaintiff was denied

a loan and was unable to get approved for a second car. He was never late on his mortgage with

Mr. Cooper aka Nationstar Mtg LLC.

       ANSWER:           Trans Union denies that it violated the FCRA (or any other law). Trans

Union states that it lacks knowledge or information at this time sufficient to form a belief about

the truth of these allegations as they apply to Trans Union, which has the effect of a denial under

Rule 8(b)(5). Trans Union states that it lacks knowledge or information sufficient to form a belief

about the truth of the remaining allegations, which has the effect of a denial under Rule 8(b)(5).

                                    FIRST CAUSE OF ACTION
                                      (Violations of the FCRA)

       16.       Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

numbered “1” through “15” herein with the same force and effect as if the same were set forth at

length herein.

       ANSWER:           Trans Union reasserts its answers and responses set forth herein.

       17.       The Defendants violated the Plaintiff s rights under 15 USC § 168le(b) by failing

to establish and/or follow reasonable procedures to assure maximum possible accuracy of the

information they reported to one or more third parties pertaining to the Plaintiff’s credit report and

credit files which Defendants published and maintained, as well as by failing to properly update

and either delete the account or report it accurately and do a thorough investigation, which in turn

caused the Plaintiff to be denied for a loan and he was therefore unable to get the approval needed

to purchase a second car.

       ANSWER:           Trans Union denies the allegations of this paragraph as they apply to Trans

Union. Trans Union denies that the remaining statements contained in this paragraph require a



                                               Page 5 of 19
 Case 1:19-cv-00992-BMC Document 11 Filed 03/05/19 Page 6 of 19 PageID #: 42




response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       18.    As a result of Defendants’ violation of 15 USC § 1681e(b), Plaintiff suffered actual

damages, including but not limited, to loss of credit, damage to reputation, embarrassment,

humiliation and other mental, physical and emotional distress.

       ANSWER:        Trans Union denies the allegations of this paragraph as they apply to Trans

Union. Trans Union denies that the remaining statements contained in this paragraph require a

response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       19.    The violation by the Defendants of 15 USC § 1681e (b) were willful, rendering then

liable for punitive damages in an amount to be determined by the Court pursuant to 15 USC

§ 1681n.

       ANSWER:        Trans Union denies the allegations of this paragraph as they apply to Trans

Union. Trans Union denies that the remaining statements contained in this paragraph require a

response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       20.    After receiving the Plaintiff s dispute to Errant Trade Line, Experian, Transunion

and Equifax negligently failed to conduct a reasonable reinvestigation as required by 15 USC

§ 168li. As a direct and proximate cause of Experian, Transunion and Equifax’s negligent failure

to perform their duties under FCRA, the Plaintiff has suffered actual damages, mental anguish and

suffering, humiliation, and embarrassment.

       ANSWER:        Trans Union denies the allegations of this paragraph as they apply to Trans

Union. Trans Union denies that the remaining statements contained in this paragraph require a




                                             Page 6 of 19
 Case 1:19-cv-00992-BMC Document 11 Filed 03/05/19 Page 7 of 19 PageID #: 43




response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       21.     Experian, Transunion and Equifax are liable to the Plaintiff by reason of their

violation of the FCRA in an amount to be determined by the trier fact together with his reasonable

attorney’s fees pursuant to 15 USC § 1681o.

       ANSWER:         Trans Union denies the allegations of this paragraph as they apply to Trans

Union. Trans Union denies that the remaining statements contained in this paragraph require a

response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       22.     Defendant Experian, Transunion and Equifax prepared, compiled, issued

assembled, transferred, published, and otherwise reproduced consumer reports regarding the

Plaintiff as that term is defined in 15 USC § 1681i(a).

       ANSWER:         Trans Union states that it lacks knowledge or information at this time

sufficient to form a belief about the truth of these allegations as they apply to Trans Union, which

has the effect of a denial under Rule 8(b)(5). Trans Union states that it lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations, which has the

effect of a denial under Rule 8(b)(5). Trans Union states that the remaining allegations of this

paragraph are legal conclusions and, so stating, denies them.

       23.     Such reports contained information about the Plaintiff that was false, misleading,

and inaccurate.

       ANSWER:         Trans Union states that it lacks knowledge or information at this time

sufficient to form a belief about the truth of these allegations as they apply to Trans Union, which

has the effect of a denial under Rule 8(b)(5). Trans Union states that it lacks knowledge or




                                             Page 7 of 19
 Case 1:19-cv-00992-BMC Document 11 Filed 03/05/19 Page 8 of 19 PageID #: 44




information sufficient to form a belief about the truth of the remaining allegations, which has the

effect of a denial under Rule 8(b)(5).

        24.     The Defendants violated 15 USC § 1681i(a) by failing to conduct a reasonable

reinvestigation after receiving the Plaintiff’s dispute to an Errant Trade line to determine whether

the disputed information was inaccurate and record the current status of the disputed information

or delete the item from the Plaintiff’s credit files.

        ANSWER:         Trans Union denies the allegations of this paragraph as they apply to Trans

Union. Trans Union denies that the remaining statements contained in this paragraph require a

response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

        25.     As a result of the Defendants’ violations of 15 USC § 1681i(a), Plaintiff suffered

actual damages, including but not limited to: loss of credit, damage to reputation, embarrassment

humiliation and other mental, physical and emotional distress.

        ANSWER:         Trans Union denies the allegations of this paragraph as they apply to Trans

Union. Trans Union denies that the remaining statements contained in this paragraph require a

response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

        26.     The violations by the Defendants of 15 USC § 1681i(a) were willful, rendering then

[sic] liable for punitive damages in an amount to be determined by the Court pursuant to 15 USC

§ 1681n. In the alternative, the Defendants were negligent, which entitles Plaintiff to recovery

under 15 USC § 1681o.;

        ANSWER:         Trans Union denies the allegations of this paragraph as they apply to Trans

Union. Trans Union denies that the remaining statements contained in this paragraph require a




                                               Page 8 of 19
 Case 1:19-cv-00992-BMC Document 11 Filed 03/05/19 Page 9 of 19 PageID #: 45




response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       27.    As a result of the Defendants’ violations of 15 USC § 1681i(a)(1)(A), Plaintiff

suffered actual damages, including but not limited to: loss of credit, damage to reputation,

embarrassment, humiliation and other mental, physical and emotional distress.

       ANSWER:        Trans Union denies the allegations of this paragraph as they apply to Trans

Union. Trans Union denies that the remaining statements contained in this paragraph require a

response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       28.    The violations by the Defendants of 15 USC § 168li(a)(1)(A) were willful,

rendering them liable for punitive damages in an amount to be determined by the Court pursuant

to 15 USC § 1681n. In the alternative, the Defendants were negligent, which entitles Plaintiff to

recovery under 15 USC § 1681o.

       ANSWER:        Trans Union denies the allegations of this paragraph as they apply to Trans

Union. Trans Union denies that the remaining statements contained in this paragraph require a

response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       29.    The Defendants violated 15 USC § 168i (a)(5)(A) by failing to promptly delete the

disputed inaccurate items of information from Plaintiff’s credit file or modify the item of

information upon a lawful reinvestigation.

       ANSWER:        Trans Union denies the allegations of this paragraph as they apply to Trans

Union. Trans Union denies that the remaining statements contained in this paragraph require a




                                             Page 9 of 19
Case 1:19-cv-00992-BMC Document 11 Filed 03/05/19 Page 10 of 19 PageID #: 46




response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       30.       Plaintiff is entitled to recover actual damages, statutory damages, costs and attorney

fees from the Defendants in an amount to be determined by the Court pursuant to 15 USC § 1681n

and 15 USC § [sic]

       ANSWER:          Trans Union denies that Plaintiff is entitled to any damages, costs, fees or

other relief from or against Trans Union.

                                  SECOND CAUSE OF ACTION

                          (Violations of NY General Business Law § 349)

                                     Deceptive Trade Practices

       31.       Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

number “1” through “30” herein with the same force and effect as if-the same were set forth at

length herein.

       ANSWER:          Trans Union reasserts its answers and responses set forth herein.

       32.       Plaintiff is a consumer as that term is defined in New York General Business Law

section 349 (NY GBL Sec. 349).

       ANSWER:          Trans Union states that the allegations of this paragraph are legal

conclusions and, so stating, denies them.

       33.       The described acts and practices involved “trade or commerce” as such terms are

described in NY GBL Sec. 349, “a) Deceptive acts or practices in the conduct of any business,

trade or commerce or in the furnishing of any service in this state are hereby declared unlawful.”

       ANSWER:          Trans Union states that the allegations of this paragraph are legal

conclusions and, so stating, denies them.




                                              Page 10 of 19
Case 1:19-cv-00992-BMC Document 11 Filed 03/05/19 Page 11 of 19 PageID #: 47




       34.       An unfair or deceptive practice in the conduct of any trade or commerce is unlawful

pursuant to NY GBL Sec. 349.

       ANSWER:          Trans Union states that the allegations of this paragraph are legal

conclusions and, so stating, denies them.

       35.       Defendant Mr. Cooper aka Nationstar Mtg LLC violated NY GBL Sec. 349 by

unfairly and deceptively reporting inaccurate, incomplete, and unverifiable information and by

failing to provide all the information required on the Plaintiff’s credit report, as well as by-

verifying the information on the Plaintiff’s account, which caused the Plaintiff to be denied a loan

and as a resul [sic] he was unable to get the approval needed to purchase a second car.

       ANSWER:          Trans Union denies that the statements contained in this paragraph require

a response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

                                   THIRD CAUSE OF ACTION

         15 U.S.C. § 1681e(b) VIOLATION OF FAIR CREDIT REPORTING ACT

                                STANDARD OF LEGAL REVIEW

       36.       Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

numbered “1” through “35” herein with the same force and effect as if the same were set forth at

length herein.

       ANSWER:          Trans Union reasserts its answers and responses set forth herein.

       37.       In Boggio, the Sixth Circuit confirmed its stance that a private right of action exists

if, once notified about a dispute, a furnisher fails to follow the duties laid out in § 1681s-2(b).[2]

The Court held: § 168 ls-2(b) reads: “After receiving notice pursuant to 1681i(a)(2) of this title of




                                               Page 11 of 19
Case 1:19-cv-00992-BMC Document 11 Filed 03/05/19 Page 12 of 19 PageID #: 48




a dispute with regard to the completeness or accuracy of any information provided by a person to

a consumer reporting agency, the person shall -

       (A)     conduct an investigation with respect to the disputed information;

       (B)     review all relevant information provided by the [CRA] pursuant to 1681i(a)(2) of

               this title;

       (C)     report the results of the investigation to the [CRA] ;

       (D)     if the investigation finds that the information is incomplete or inaccurate, report

               those results to all other [CRAs] to which the person furnished the information and

               that compile and maintain files on consumers on a nationwide basis; and

       (E)     if an item of information disputed by a consumer is found to be inaccurate or

               incomplete or cannot be verified after any investigation under paragraph (1), for

               purposes of reporting to a [CRA] only, as appropriate, based on the results of the

               investigation promptly -

               i.       modify that item of information;

               ii.      delete that item of information; or

               iii.     permanently block the reporting of that item of information.

       ANSWER:          Trans Union states that the allegations of this paragraph, including its

subparts, are legal conclusions and, so stating, denies them.

       38.     According to Boggio, the duties under (A) and (B) are inextricably linked. For an

investigation to be sufficient under (A), it must be “reasonable,” which the court describes as a

“fairly searching inquiry,” or at least something more than a merely cursory review.” [3] However,

what constitutes “reasonableness” in investigation is determined by the “information provided by

the {CRA] pursuant to 1681i(a)(2).” [4] Therefore, a furnisher must review the information




                                             Page 12 of 19
Case 1:19-cv-00992-BMC Document 11 Filed 03/05/19 Page 13 of 19 PageID #: 49




provided by the CRA under (B) in order to determine the level of scrutiny that a “reasonable”

investigation will require.

       ANSWER:         Trans Union states that the allegations of this paragraph are legal

conclusions and, so stating, denies them.

       39.     Defendants Experian, Transunion and Equifax violated 15 U.S.C. § 1681e(b) on

multiple occasions by failing to establish or to follow reasonable procedures to assure maximum

possible accuracy in the preparation of the Plaintiff’s credit report and credit files which they

published and maintained concerning the Plaintiff.

       ANSWER:         Trans Union denies the allegations of this paragraph as they apply to Trans

Union. Trans Union denies that the remaining statements contained in this paragraph require a

response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       40.     As a result of the conduct, actions and inactions of the Defendants, the Plaintiff

suffered actual damages including, without limitation, by example only and as described herein as

follows: loss of credit, damage to reputation, embarrassment, humiliation and other mental and

emotional distress.

       ANSWER:         Trans Union denies the allegations of this paragraph as they apply to Trans

Union. Trans Union denies that the remaining statements contained in this paragraph require a

response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       41.     Experian, Transunion and Equifax’s conduct, actions and inactions were willful,

rendering Experian, Transunion and Equifax liable for punitive damages in an amount to be




                                            Page 13 of 19
Case 1:19-cv-00992-BMC Document 11 Filed 03/05/19 Page 14 of 19 PageID #: 50




determined by the Court pursuant to 15 U.S.C. § 1681n. In the alternative, the Defendants were

negligent, entitling the Plaintiff to recover under 15 U.S.C. § 1681o.

       ANSWER:          Trans Union denies the allegations of this paragraph as they apply to Trans

Union. Trans Union denies that the remaining statements contained in this paragraph require a

response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       42.       The Plaintiff is entitled to recover actual damages, statutory damages, costs and

attorney’s fees from the Defendants in an amount to be determined by the Court pursuant to 15

U.S.C. § 1681n and/or § 1681o.

       ANSWER:          Trans Union denies that Plaintiff is entitled to any damages, costs, fees or

other relief from or against Trans Union.

                                  FOURTH CAUSE OF ACTION

                        (Negligent Violations of the FCRA by Mr. Cooper)

       43.       Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

numbered, “1’ through ‘42’ herein with the same force and effect as if the same were set forth at

length herein.

       ANSWER:          Trans Union reasserts its answers and responses set forth herein.

       44.       After being informed by Experian, Transunion and Equifax of the Plaintiff’s

consumer dispute of the Errant Trade Line, Mr. Cooper aka Nationstar Mtg LLC negligently failed

to conduct a proper investigation of the Plaintiff’s dispute as required by 15 USC [sic] 1681s-2(b).

       ANSWER:          Trans Union denies that the statements contained in this paragraph require

a response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).




                                              Page 14 of 19
Case 1:19-cv-00992-BMC Document 11 Filed 03/05/19 Page 15 of 19 PageID #: 51




       45.     Mr. Cooper aka Nationstar LLC negligently failed to review all relevant

information available to it and provided by Experian, Transunion and Equifax in conducting its

reinvestigation as required by 15 USC1681s2(b) [sic]. Specifically, it failed to direct Experian,

Transunion and Equifax to correct The Errant Trade Line which is inaccurate and created a

misleading impression on the Plaintiff’s consumer credit file with Experian, Transunion and

Equifax to which it is reporting such trade line.

       ANSWER:         Trans Union denies that the statements contained in this paragraph require

a response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       46.     As a direct and proximate cause of Mr. Cooper aka Nationstar Mtg LLC’s negligent

failure to perform its duties under the FCRA, the Plaintiff has suffered damages, mental anguish,

suffering, humiliation and embarrassment.

       ANSWER:         Trans Union denies that the statements contained in this paragraph require

a response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       47.     Mr. Cooper aka Nationstar Mtg LLC is liable to the Plaintiff by reason of its

violations of the FCRA in an amount to be determined by the trier [sic] fact together with

reasonable attorneys’ fees pursuant to 15 USC [sic] 1681o. 20. [sic] The Plaintiff has a private

right of action to assert claims against Mr. Cooper aka Nationstar Mtg LLC arising under 15 [sic]

USC 1681s-2(b).

       ANSWER:         Trans Union denies that the statements contained in this paragraph require

a response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).




                                            Page 15 of 19
Case 1:19-cv-00992-BMC Document 11 Filed 03/05/19 Page 16 of 19 PageID #: 52




       48.     WHEREFORE, Plaintiff demands judgment for actual, statutory, and punitive

damages against Defendants, jointly and severally; [sic] for his attorneys’ fees and costs, for

prejudgment and post-judgment interest at the judgment rate, and such other relief the Court deems

just and proper.

       ANSWER:         Trans Union denies that Plaintiff is entitled to any damages, costs, fees or

other relief from or against Trans Union.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment from the Defendants as follows:

       A.      For actual damages provided and pursuant to 15 USC § 168 In of the FCRA in the

               amount of $25,000;

       B.      For statutory damages provided and pursuant to 15 USC § 1681n of the FCRA;

       C.      For attorneys’ fees and costs provided and pursuant to 15 USC § 1681n of the

               FCRA;

       D.      For statutory, actual and punitive damages of $ 1,000,000.00 provided and pursuant

               to the FCRA, 15 U.S.C. 1681 § n (a)(1)(A), n (2), n(3) [sic]; in the alternative for

               damages pursuant to negligence under 15 U.S.C. 1681 § o (a) (1)(2) [sic]

       E.      For any such other and further relief, as well as further costs, expenses and

               disbursements of this action, as this Court may deem just and proper.

       ANSWER:         Trans Union denies that Plaintiff is entitled to any damages, costs, fees or

other relief from or against Trans Union.

                                 AFFIRMATIVE DEFENSES

       1.      Plaintiff has failed to state a claim against Trans Union upon which relief may be

granted.




                                            Page 16 of 19
Case 1:19-cv-00992-BMC Document 11 Filed 03/05/19 Page 17 of 19 PageID #: 53




         2.    Plaintiff’s state law and common law claims are pre-empted by the Fair Credit

Reporting Act, 15 U.S.C. § 1681, et seq.

         3.    Trans Union’s reports concerning Plaintiff were true or substantially true.

         4.    Trans Union has at all times followed reasonable procedures to assure maximum

possible accuracy of its credit reports concerning Plaintiff.

         5.    Plaintiff’s claims are barred, in whole or in part, by the applicable statute of

limitations.

         6.    Plaintiff’s claims are barred, in whole or in part, by 15 U.S.C. §§ 1681h(e) and/or

1681t.

         7.    At all relevant times, Trans Union acted within the absolute and qualified privileges

afforded it under the FCRA, the United States Constitution, applicable State Constitutions and the

common law.

         8.    Plaintiff’s claims are barred, in whole, or in part, by the equitable theories of

estoppel, waiver and laches.

         9.    Plaintiff has failed to take reasonable steps to mitigate his damages, if any.

         10.   Plaintiff’s damages are the result of acts or omissions committed by Plaintiff.

         11.   Plaintiff’s damages are the result of acts or omissions committed by the other

parties over whom Trans Union has no responsibility or control.

         12.   Plaintiff’s damages are the result of acts or omissions committed by non-parties to

this action over whom Trans Union has no responsibility or control.

         13.   Any claim for exemplary or punitive damages asserted by Plaintiff violates Trans

Union’s rights under the Due Process and Excessive Fines clauses of the Fifth, Sixth, Eighth and

Fourteenth Amendments to the United States Constitution and the analogous provisions of




                                             Page 17 of 19
Case 1:19-cv-00992-BMC Document 11 Filed 03/05/19 Page 18 of 19 PageID #: 54




applicable State Constitutions and under the First Amendment of the United States Constitution

and the analogous provisions of applicable State Constitutions.

       14.     Trans Union reserves the right to assert additional defenses as may become

apparent through additional investigation and discovery.

       WHEREFORE, Defendant Trans Union, LLC, by counsel, denies that Plaintiff is entitled

to judgment or to any of the relief sought, and respectfully requests that judgment be entered in its

favor and against Plaintiff on all counts set forth in the Complaint, and that Trans Union, LLC, be

awarded its costs incurred in defending this action, along with such other relief as this Court deems

equitable and just.

Date: March 5, 2019                           Respectfully submitted,



                                              /s/ Camille R. Nicodemus
                                              Camille R. Nicodemus, Esq. (NY #2807451)
                                              Schuckit & Associates, P.C.
                                              4545 Northwestern Drive
                                              Zionsville, IN 46077
                                              Telephone: (317) 363-2400
                                              Fax: (317) 363-2257
                                              E-Mail: cnicodemus@schuckitlaw.com

                                              Counsel for Defendant Trans Union, LLC
                                              (improperly identified as Transunion)




                                             Page 18 of 19
Case 1:19-cv-00992-BMC Document 11 Filed 03/05/19 Page 19 of 19 PageID #: 55




                                 CERTIFICATE OF SERVICE

         The undersigned hereby certifies that a copy of the foregoing has been filed electronically

on the 5th day of March, 2019. Notice of this filing will be sent to the following parties by

operation of the Court’s electronic filing system. Parties may access this filing through the Court’s

electronic filing.

 Edward B. Geller, Esq.                             Kerianne Tobitsch, Esq.
 epbh@aol.com                                       ktobitsch@jonesday.com
 William C. Sandelands, Esq.
 wsandelands@sandelandslaw.com

         The undersigned further certifies that a true copy of the foregoing was served on the

following parties via First Class, U.S. Mail, postage prepaid, on the 5th day of March, 2019,

properly addressed as follows:

 None.



                                              /s/ Camille R. Nicodemus
                                              Camille R. Nicodemus, Esq. (NY #2807451)
                                              Schuckit & Associates, P.C.
                                              4545 Northwestern Drive
                                              Zionsville, IN 46077
                                              Telephone: (317) 363-2400
                                              Fax: (317) 363-2257
                                              E-Mail: cnicodemus@schuckitlaw.com

                                              Counsel for Defendant Trans Union, LLC
                                              (improperly identified as Transunion)




                                             Page 19 of 19
